Citation Nr: 0216217	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for major depression 
with psychotic features.

(As discussed hereinbelow, the reopened claim of service 
connection for major depression with psychotic features will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the RO.  

In light of the action taken hereinbelow, the Board is 
undertaking additional development with respect to the now 
reopened claim of service connection for major depression 
with psychotic features, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing the issue.  



FINDINGS OF FACT

1.  In June 1998, the RO denied the veteran's claim of 
service connection for depression and anxiety.  The veteran 
did not enter an appeal from this decision following written 
notification thereof.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims file since the prior 
rating decision.  




CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for major depression with 
psychotic features.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue of whether new and material evidence has been 
submitted.  

The Board finds, given the favorable action taken 
hereinbelow, that no further assistance in developing the 
facts pertinent to this limited issue is required at this 
time.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a notice of disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  

If a notice of disagreement is filed within the one-year 
period, the RO shall issue a statement of the case.  38 
U.S.C.A. § 7105(d).  

The veteran is provided a period of 60 days (or the remainder 
of the one-year period from the date of mailing of the notice 
of the determination being appealed) to file the formal 
appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  

VA must first determine whether the newly presented evidence 
is "new," that is, not of record at the time of the last 
final disallowance of the claim and not merely cumulative of 
other evidence that was then of record.  If new, the evidence 
must be "probative" of the issue at hand.  

There is, however, no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

At the time of the June 1998 decision by the RO, the evidence 
included the veteran's service medical records, private 
medical reports and the veteran's application for benefits.  

The service medical records were negative for any evidence of 
a psychiatric disorder.  The private medical evidence 
indicated that the veteran had received outpatient 
psychiatric care irregularly since 1989.  

On this evidentiary record, as noted hereinabove, the RO, in 
June 1998, concluded that the preponderance of the evidence 
was unfavorable to the veteran's claim.  

The evidence associated with the record since the June 1998 
decision includes private treatment records, statements of 
the veteran and a statement from an individual who 
purportedly served with the veteran.  

Of particular interest is the January 2001 lay statement in 
which it was stated that, while stationed at Ft. Sill, the 
veteran suffered from depression.  

In addition, the private treatment records show treatment for 
depression and anxiety. 

The Board finds, based on its review of the recently 
presented evidence, that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In particular, the Board notes that the evidence is clearly 
new, as it was not of record at the time of the prior rating 
decisions.  Furthermore, the lay statement is particularly 
material, because it is the first evidence to corroborate the 
veteran's allegation of depression in service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for depression with psychotic features.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for depression with psychotic 
features, the appeal to this extent is allowed as discussed 
hereinabove.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

